August 12, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

NO. 14-12-00740-CV                          V.

            ROBERT EARL ROYE AND DIANE ROYE, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Robert Earl
Roye and Diane Roye, signed, May 18, 2012, was heard on the transcript of the
record. We have inspected the record and find error. We therefore order the
judgment of the court below REVERSED and RENDER judgment that appellees
take nothing on their causes of action against appellant, E.I. DuPont De Nemours
and Company.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Robert Earl Roye and Diane Roye.

      We further order this decision certified below for observance.